Case 1:19-cv-00328-TMT-MEH Document 79 Filed 02/08/21 USDC Colorado Page 1 of 3




                         ABIN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

  Civil Action No. 19-cv-00328-TMT-MEH

  MICHAEL ABBONDANZA AND
  TAVIN FOODS, INC.,

         Plaintiffs,

  v.

  WEISS LAW GROUP, PC,
  BRETT HUFF,
  RICHARD LESLIE,
  HUFF & LESLIE, LLP,
  PETER LEINER, AND
  GIOVANIA PALONI,

        Defendants.
  ______________________________________________________________________________

                                    MINUTE ORDER
  ______________________________________________________________________________
  Entered by Michael E. Hegarty, United States Magistrate Judge, on February 8, 2021.

           The Court schedules a hearing for oral arguments on Defendant’s Motion to Compel
  RICO Statement (ECF 74) for February 11, 2021 at 10:45 a.m. in Courtroom A-501, on the fifth
  floor of the Alfred A. Arraj United States Courthouse located at 901 19th Street, Denver, Colorado.

          The litigants (counsel and parties) and the public may appear at the conference either in
  person or by telephone. Anyone appearing in person must comply with General Order 2020-14
  governing Court Operations During the COVID-19 Pandemic, which may be accessed at
  www.cod.uscourts.gov. Anyone appearing by telephone shall call the following conference line
  at the appointed time:

  Number:      888-278-0296
  Access code: 8212991#

  Please remember that, when you call in, you may be entering a proceeding already in progress for
  a different case; therefore, as you would if you were present in the courtroom, please ensure silence
  until your case is called.

         There also is the option to appear via video conference, the instructions for which are
  attached to this minute order.
Case 1:19-cv-00328-TMT-MEH Document 79 Filed 02/08/21 USDC Colorado Page 2 of 3




         Anyone seeking entry into the Alfred A. Arraj United States Courthouse will be
  required to show a valid photo identification. See D.C. Colo. LCivR 83.2(b).




                                           2
Case 1:19-cv-00328-TMT-MEH Document 79 Filed 02/08/21 USDC Colorado Page 3 of 3




               Cisco Meeting App Instructions
                                 Judge Hegarty

      •   For Video Teleconference - From Google Chrome (recommended) on Windows, or
          Safari on Mac or iDevice, click on the link below to join. IMPORTANT: Contact
          Chambers or Courtroom Deputy prior to testing this link, as you may interrupt a
          scheduled setting:

          https://join.uc.uscourts.gov/invited.sf?secret=..fF_yhQuYusRD8jhbCEGg&id=63510280
          4

          Note: Use the default of “Continue with browser” to join the meeting.

      •   For Audio Only:

          - Phone: 571-353-2300, then enter 635102804

      •   Once you have joined the conference either by Video or Audio, please MUTE YOUR
          MIC.


          Family Member/Public/Media “listen” to hearing:

          Toll Free: 888-278-0296
          Access Code: 8212991#
